Citation Nr: 0202810	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  97-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable initial rating for malaria.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel







INTRODUCTION

The veteran had active service from July 1961 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the 
Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO).  That decision granted service-
connection for malaria and assigned an initial noncompensable 
rating.  The claim has since come under the jurisdiction of 
the San Diego, California RO.

The Board notes that the veteran also appealed his initial 
rating for migraine headaches in his VA Form 9, Appeal to the 
Board of Veterans' Appeals.  However, during the pendency of 
this appeal, the veteran's disability rating for migraine 
headaches was increased to 50 percent.  As a 50 percent 
disability rating is both the benefit sought by the veteran 
and the maximum disability rating allowable under Diagnostic 
Code 8100, and as the veteran has not raised a claim for an 
extra-schedular rating, the Board finds that this issue is no 
longer on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2001).


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show that the veteran 
has active malaria or residual damage to any organ as a 
result of malaria.


CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
initial rating for malaria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for entitlement to a compensable initial rating for malaria 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a VA examination report from September 1999, 
and statements from the veteran, his wife, his son and a 
friend.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to a compensable initial rating for malaria.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran's service medical records indicate that he was 
diagnosed with malaria in April 1967 and admitted to the 
hospital.  A discharge note, dated May 1967, indicated that 
there was no indication of active malaria at that time.  The 
discharge note indicated that the veteran's liver function 
tests and Hematocrit were at normal levels at that time.  The 
veteran's separation exam, conducted in June 1981, noted that 
the veteran reported that he had had malaria with frequent 
recurrences during service.  His physical examination did not 
note active malaria or residual damage as a result of 
malaria.

The veteran was granted service connection for malaria with a 
noncompensable rating in March 1997.  He filed a notice of 
disagreement and subsequently perfected his appeal with 
regard to this issue.

An April 1997 letter from the veteran's son stated that the 
veteran had had episodes of malaria for as long as the son 
could remember.  He indicated that the veteran would have to 
stay in bed for a day or two a couple of times a year because 
of malaria attacks.

An April 1997 letter from the veteran's wife indicated that 
the veteran had experienced recurrent attacks of malaria 
since she had met him in early 1986.  She noted that the 
veteran suffers from incapacitating malaria attacks several 
times a year.

An April 1997 letter from a friend of the veteran indicated 
that he knew the veteran suffered from several attacks of 
malaria each year.  The veteran's friend noted that the 
veteran stays home and gets through the attacks by staying in 
bed for one or two days.

In his VA Form 9, the veteran stated that he has suffered 
with occasional episodes of malaria since 1968.  He indicated 
that, as he works in the medical field, he never felt the 
need to seek treatment.  He knew that if he stayed in bed the 
attacks would pass.

The veteran had a VA examination in September 1999.  The 
examiner noted that the exam was for infections, immune, and 
nutritional disabilities.  The veteran's medical records were 
reviewed.  The veteran reported that since contracting 
malaria in 1967 he has had one or two episodes per year where 
he experienced fever, chills and malaise.  He indicated that, 
in the previous six years, he was experiencing one episode of 
malaria every two months.  The veteran noted that he does not 
seek medical attention.  Instead, he rests and the symptoms 
disappear in a day.  On examination, there were no malarial 
symptoms or signs present.  The veteran was in good health.  
The examiner noted that no organ system was involved at the 
time of the exam.  There was no hepatosplenomegaly, no ankle 
edema, no orthopedic problems, and the neurological 
examination was normal.  CBC, Chem 7 and a thick blood smear 
to rule out malaria were ordered.  The examiner diagnosed the 
veteran with a history of malaria.  He noted that the veteran 
stated that he had experienced recurrent attacks of malaria, 
which were neither diagnosed by a physician nor confirmed by 
a thick blood smear.  The examiner indicated that the veteran 
currently had an absence of falciparum cerebral malaria and 
there is no residual neurological defect.  The report from 
the thick blood smear indicated that there were no malarial 
parasites seen in the smear.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Diagnostic Code 6304 provides for a 100 percent rating when 
malaria is an active disease.  The diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  Relapses must be confirmed by the presence of 
malarial parasites in the blood.  Thereafter, residuals, such 
as liver or spleen damage, should be rated under the 
appropriate system.  See 38 C.F.R. § 4.88b, Diagnostic Code 
6304.

IV.  Analysis

The veteran's September 1999 VA examination report indicated 
that the veteran's blood smear was negative for malarial 
parasites.  The VA examiner noted that the veteran did not 
have active malaria at that time.  Accordingly, he does not 
meet the criteria for a rating of 100 percent for active 
malaria under Diagnostic Code 6304.

Residuals of malaria may be rated according to the system 
damaged by the disease.  However, the September 1999 VA 
examination report noted that there was no organ system 
involved and no residual neurological defect at the time of 
the examination.  Therefore, the Board concludes that the 
veteran does not meet the criteria for a compensable rating 
for residuals of malaria.

The Board notes that the veteran presented statements from 
his wife, his son and a friend attesting to the recurrent 
attacks of malaria that the veteran experiences.  However, 
the veteran's wife, son, and friend are lay persons.  A 
layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In addition, the Board finds that the evidence does not raise 
a question that a compensable rating is warranted for any 
period of time from the veteran's claim to the present time 
so as to warrant a staged rating due to a significant change 
in the level of disability.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  There is no evidence on the record of marked 
interference with employment and no medical evidence has been 
presented to support a conclusion that the veteran's service-
connected disability significantly interferes with his 
employment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to a compensable initial rating for malaria is 
denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

